PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/801,298
Filing Date: 1 Nov 2017
Appellant(s): TENG et al.



__________________
J0HN C. CAREY
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/1/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/30/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	On page, 12, lines 4-8 of the appeal brief, Appellant argues that, “None of the cited references teaches or suggests the limitations of an expansion slot connector configured to be surface-mountable onto a printed circuit board (PCB), where the termination sub-portions are arranged to mount on solder pads on the PCB having a same layout as a corresponding through-hole slot connector”.  Specifically, on page 14 in lines 8-11 that solder pad layout on a PCB is designed to be compatible with a particular connector and not designed to make the connector compatible with other connectors.  In response, the Examiner disagrees with the appellant’s interpretation of the reasoning cited.  The designed terminals 20 of Ju could be arranged according to a different layout based on the design choice to allow the advantages of Ju to be compatible with different connector.  That is, terminals 22 that are used with solder pads 7 having a different layout for use with a different type of card.  Utilization of terminals 20 cut and formed in a particular way (that is, with solder portions 23 in connectors with different configurations for use with specific solder pad configurations) involves rearranging the terminals in the expansion slot connector.  In fact, the applicant claims in a dependent claim 3, “the apparatus of claim 1, wherein the expansion slot connector conforms to the Peripheral Component Interconnect (PCI) Express 4.0 standard”, which implies that even the claimed 
computer bus 506 conforms to a defined standard (e.g., PCI Express 4.0)”, once again giving an example of a defined standard the expansion slot connector could conform to, but not limiting the expansion slot connector to only that standard.  The Examiner’s position is that it is obvious to configure the expansion slot connector according to the standard chosen, which in this case, would be the standard by which the solder pads are arranged on the PCB, which is the same as that of a corresponding through-hole slot connector.  Additionally, as evidenced by applicant’s admitted prior art in figure 1A, through-hole slot connectors 132 and 134 are well known.  

The Appellant further argues, on page 15 in lines 3-23 that rearranging the layout of the terminals would negate the advantage of Ju of having soldering portions that are no longer located in an inclined plane, which is to allow stable placement on the circuit board, thereby ensuring the connector to be better soldered to the circuit board during reflow soldering.  In response, the Examiner would point out that, in fact, the modified version of Ju would still have terminals 22 with termination sub-portions 23 in an inclined plane, since the soldering portions 23 on either side of the card slot would still be inclined in opposite directions providing stability.  Therefore, the proposed modification does enable stable placement on the circuit board.

    PNG
    media_image2.png
    762
    510
    media_image2.png
    Greyscale



.
On page 17 in lines 5-7 of the appeal brief, the appellant argues that, “None of the cited references teaches or suggests that the expansion slot connector further includes one or more support pillars configured to be soldered into respective holes pre-drilled through the PCB”.  Specifically, the appellant argues on page 19, lines 7-10 that the structures indicated, “are not disclosed as being any type of pillar… More specifically, these tabs are not disclosed as having any function as support pillars for the connector 100 on the circuit board 300”.  The Examiner respectfully disagrees because the Drawings are a part of the disclosure and a person having ordinary skill in the art would see in figures 1-3 of Ju the three cited pillars on the connector and that the pillars are there for support.  MPEP 2125 states that drawings and pictures can anticipate if they clearly show the structure which is claimed).  The claims 2 and 15 require support pillars "configured to" be soldered to predrilled holes.  Ju (fig. 1) clearly shows three support pillars which extend into predrilled holes.  As a hole is shown as being round and the pillars are rectangular, there is space in the hole for solder.  The "configured to” language is See In re Schreiber, 128 F.3d 1473, 1478-79 (Fed. Cir. 1997) (holding prior art apparatus anticipatory because it was inherently capable of performing the claimed function).  The pillars clearly shown in figure 1 of Ju (shown below) are capable of being soldered into the holes on the PCB, due to the space provided in the holes.


    PNG
    media_image3.png
    700
    564
    media_image3.png
    Greyscale

The appellant further argues, on page 19 in lines 11-15 that Ju “discloses that soldering is a technique for conductively or electrically connecting with conductive pads 5 and 6 on circuit board 300 with soldering portions 23 and 33 of a connector 100”.  The Examiner respectfully disagrees because Ju teaches that solder is known and a person having ordinary skill in the art 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        
Conferees:
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831                                                                                                                                                                                                        
/KARL I TAMAI/TQAS, TC 2800                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.